Title: [Diary entry: 5 March 1787]
From: Washington, George
To: 

Monday 5th. Mercury at 34 in the Morning—42 at Noon and 38 at Night. Cloudy morning with the Wind at No. West, but neither fresh nor cold. Cloudy all day with appears. of rain or Snow. Doctr. Stuart and Mr. Fitzhugh went away after breakfast. I rid to the Ferry, French’s Dogue run and Muddy hole Plantations. Began at French’s to Sow Oats, & to harrow them in and at Dogue run to Cut & Maul rails with the two Jacks for the string of fencing through the Woods to inclose the Meadows. The Rain which fell on friday Night and the forenoon of Saturday was more considerable than I had conceived by the wetness of the ground and other appearances. The Ferry plows had desisted from putting in Oats but I ordered them to go at it this afternoon again. James Lawson with his Party consisting of Boatswain Paschal & Robin just began on friday evening to ditch f[ro]m the Plank bridge towards the other Party but the Rain on Saturday prevented a full commencement of the work till this Morning—when in the two Parties 8 Ditchers were at work. Whilst we were at dinnr. a Mr. Custis of the Eastern shr. came in—dined and stayed all Night.